          Case 1:19-cr-00166-VEC Document 186 Filed 06/19/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 ------------------------------------------------------------   X     DATE FILED: 6/19/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :        19-cr-166 (VEC)
                                                                :
 ISAIAH MOSS,                                                   :            ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 30, 2020, the Court entered a Temporary Release Order granting

Mr. Moss’s application for temporary release during the COVID-19 pandemic (Dkt. 156);

        WHEREAS paragraph 4 of the Temporary Release Order requires weekly status updates

from defense counsel;

        IT IS HEREBY ORDERED that paragraph 4 of the Temporary Release Order is stricken.

Defense counsel is no longer required to send status updates to the Court.

SO ORDERED.

Dated: June 19, 2020
      New York, NY
                                                                    ___________________________
                                                                         VALERIE CAPRONI
                                                                      United States District Judge
